DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 12, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuwabara (US 5,125,245).
	As seen in at least in figures 5, 6 and below in annotated figure 2,  Kuwabara teaches the knitting ring as claimed including a finger member (1) that secures the knitting ring to a knitter's finger; and a yarn member that is coupled to the finger member, the yarn member including a plurality of posts (2) that are spaced apart to thereby allow one or more strands of yarn to be selectively routed around one or more of the plurality posts to tension the one or more strands of yarn to a desired degree. 

    PNG
    media_image1.png
    530
    837
    media_image1.png
    Greyscale


 Regarding claim 2, the yarn member comprises a base member having a base plate (1b) from which the plurality of posts (2) extend.  Regarding claim 12 as indicated above, Kuwabara teaches the knitting ring as claimed including a finger member (1) that secures the knitting ring to a knitter's finger; and a base member coupled to the finger member, the base member having a base plate (1b) and a plurality of posts (2) that extend from the base plate, the plurality of posts being spaced apart to thereby allow one or more strands of yarn to be selectively routed around one or more of the plurality posts to tension the one or more strands of yarn to a desired degree.  Regarding claim 16, as indicated above, Kuwabara teaches the knitting ring as claimed including  finger member (1) that secures the knitting ring to a knitter's finger; a yarn member coupled to the finger member, the yarn member comprising a base plate (1b), a top plate (3) and a plurality of posts (2) that extend between the base plate (1b) and the top plate (3), the plurality of posts being .  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara in view of Branley (US 1,208,085).
Kuwabara teaches the invention substantially as claimed as indicated above in the rejection to claim 2.  However the finger member and base member are integrally formed rather than being separable. Branley teaches a similar yarn ring guide which includes a finger member (2) visibly separable from a base member (3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the finger member and base member of Kuwabara as separable as disclosed by Branley for the purpose of allowing the base member to be replaced if damaged or worn. 
  
11 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara in view of Weber (US 4,037,433).
Kuwabara teaches the invention substantially as claimed as indicated above in the rejection to claim 1. While Kuwabara’s posts may be deemed to have a smooth texture on the  yarn guide contacting surface, the texture is not set forth as one that increases friction as indicated by applicant’s disclosure. Weber teaches a similar yarn ring guide where the yarn guide surface (22) includes a rough texture for contacting the yarn. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the yarn contacting surface of Kuwabara’s posts as having a textured surface for the purpose of exerting a slight pressure on the yarn so that on pulling the yarn, tension is incurred on the yarn as indicated by Weber at column 2, lines 36-40.


Allowable Subject Matter
s 3-9, 13-15, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw